Citation Nr: 0733159	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-34 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating for hepatitis C, 
in excess of zero percent from October 19, 1998 to March 8, 
2006, and in excess of 10 percent from March 9, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
hepatitis C, and assigned that disability a noncompensable 
disability rating.  The veteran perfected an appeal as to the 
noncompensable rating.  

Subsequently the case was transferred to the jurisdiction of 
the Winston-Salem, North Carolina RO, which in a November 
2006 rating decision, assigned a 10 percent disability rating 
for hepatitis C effective March 9, 2006.   Because the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the claim 
essentially involves the propriety of the initial disability 
rating assigned.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Since the disability ratings assigned during the 
appeal did not constitute a full grant of the benefit sought, 
the issue concerning the degree of disability remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 


FINDING OF FACT

The veteran's service-connected hepatitis C is productive of 
demonstrable liver damage with mild gastrointestinal 
disturbance during the entire period of service connection; 
with no requirements of dietary restrictions or continuous 
medications, or incapacitating episodes.




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for a 10 percent schedular rating, but no 
higher, for hepatitis C, effective from October 19, 1998 to 
March 8, 2006, are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 38 C.F.R. § 4.114, Diagnostic Codes 7345 (2001), 
7354 (2007). 

2.  The criteria for a rating in excess of 10 percent for 
hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Codes 7345 (2001), 7354 (2007). 
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
February 2006.  In that letter the RO informed the veteran of 
the types of evidence needed in order to substantiate his 
claim on appeal for a higher initial disability rating.  VA 
has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119- 
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements and 
hearing testimony.  Also, the claim was subsequently 
readjudicated and the veteran was provided a supplemental 
statement of the case in November 2006.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied. Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for a higher initial rating, the Board finds that the veteran 
is not prejudiced by a decision at this time.  Any question 
of appropriate notice pursuant to Dingess is either mooted to 
the extent of any denial; or will be addressed by the RO, in 
the case of the benefits granted here. 

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records, including reports of VA 
examination, and testimony given and statements made in 
support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  VA 
regulations require that disability evaluations be based upon 
the most complete evaluation of the condition that can be 
feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2 (2007).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

As noted in the introduction, this appeal results from the 
granting of service connection with an assignment of an 
initial rating for the veteran's hepatitis C.  Therefore, 
consideration will be given to "staged ratings" from the 
time that service connection was made effective; that is, 
different percentage ratings for different periods of time 
may be assigned in this case.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  
  
The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

For the veteran's hepatitis C the RO has assigned initial 
disability ratings of zero percent effective from October 19, 
1998 to March 8, 2006, and of 10 percent from March 9, 2006, 
under Diagnostic Code 7354.

In the appealed December 2002 rating decision, the RO 
reviewed the hepatitis C claim de novo, pursuant to a law 
that authorized readjudication of claims previously 
adjudicated not well grounded, see 38 U.S.C.A. § 5103(a) 
(West 1991), if that adjudication became final during the 
period July 14, 1999, and November 9, 2000. Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000).  Previously, the veteran 
had raised a claim for service connection for hepatitis C on 
October 19, 1998, which the RO denied in a March 1999 rating 
decision.  That decision became final in March 2000, within 
the period described above.  Based on this, on granting 
service connection in December 2002, the RO assigned an 
effective date of October 19, 1998 for service connection.

During the pendency of the veteran's appeal, VA revised the 
schedular criteria by which certain gastrointestinal 
disabilities are rated.  See 66 Fed. Reg. 29,486-489 (May 31, 
2001) (effective July 2, 2001).  VA's General Counsel, in a 
precedent opinion, held that when a new regulation is issued 
while a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(November 19, 2003).  

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added.  Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 was the appropriate rating code 
for infectious hepatitis.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (2001).  Following the regulation change, Diagnostic 
Code 7345 was amended and is currently used to rate chronic 
liver disease without cirrhosis, to specifically exclude 
hepatitis C.  Diagnostic Code 7354 now contains the criteria 
for evaluating hepatitis C.  38 C.F.R. § 4.114, Diagnostic 
Codes 7345, 7354 (2007).

Under the criteria in effect prior to July 2, 2001, a 
noncompensable evaluation was warranted for healed, 
nonsymptomatic hepatitis infection.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2001).  A 10 percent evaluation 
required that the disease be productive of demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
was warranted for minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (2001).

The revised regulations added a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Under that code, a 
noncompensable rating requires that the disease be 
nonsymptomatic.  A 10 percent rating requires that the 
disease be productive of intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week but less than two weeks during the past 
twelve-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2007)

A 20 percent rating is warranted if the hepatitis C is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past twelve-month period.  Id. 

A note following the rating criteria provides that, for 
purposes of evaluating conditions under diagnostic code 7354, 
an "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

The claims file contains private and VA records of treatment 
for various conditions including for hepatitis C, dated from 
the 1990s to October 2006; and reports of pertinent VA 
examinations in July 1999 and March 2006.  Medical evidence 
of record material to the veteran's claim is discussed below.   

During a July 1999 VA examination, the veteran reported that 
he had no history of jaundice.  On examination, the veteran 
weighed 221 pounds.  He stated that he was having no 
symptomatology from the hepatitis C.  Examination showed that 
the abdomen was normal except for the healed right subcostal 
incision from a recent gallbladder operation.  The report 
contains a diagnosis of history of hepatitis C.  Subsequent 
laboratory examination showed that the veteran was positive 
for hepatitis C; and positive for hepatitis B reactive.  The 
report concludes with findings that liver function studies 
show evidence of liver disease.

Medical records from Walter Reed Army Medical Center (WRAMC) 
include reports of a symptoms checklist showing periodically 
reported symptoms for various dates from December 2000 to 
October 2001.  These reports show that during that period, 
the veteran reported very few episodes of gastrointestinal 
symptoms, including loss of appetite (once), diarrhea 
(twice), and right upper quadrant abdominal pain (once).  He 
reported no episodes of vomiting or nausea.

In a December 2001 statement by a physician at WRAMC, he 
noted that the veteran was currently followed by WRAMC Liver 
Clinic and had been unresponsive to anti-viral therapy to 
treat his hepatitis C.  The physician noted that the 
veteran's August 1999 liver biopsy showed mild chronic 
hepatitis and mild fibrosis.  The physician opined that the 
veteran's current condition was good and that he did not have 
any evidence of hepatic decompensation or cirrhosis.    

In a January 2005 private consultation report, Arvind Kumar, 
M.D., F.A.C.G., reported on his examination of the veteran's 
chronic hepatitis C infection.  Dr. Kumar noted that the 
veteran denied any history of jaundice, abdominal pain, 
nausea, vomiting, hematemesis, melena, abdominal swelling or 
peripheral edema, change in bowel habits or rectal bleeding.  
He also denied any heartburn, dysphagia or other pertinent 
symptoms.  The report contains a list of past medical 
history, including hypertension, diabetes mellitus, and 
degenerative joint disease; and contains a list of 
medications taken, which are unrelated to the hepatitis C.  
Dr. Kumar noted that the veteran had no fever, and had 
variable appetite.  There was no significant weight loss.  

On examination, the veteran did not appear to be in any 
distress or discomfort.  He weighed 230 pounds.  The abdomen 
was soft, not distended, and there was no tenderness.  There 
was no hepatomegaly.  Signs of chronic liver disease-such as 
palmar erythema and spider angioma-were absent.  There were 
no rashes.  

Private treatment records include an October 2005 report of 
gastroenterology follow-up shows that the veteran was seen 
for follow-up of his hepatitis C infection.  At that time, 
Kamlesh Patel, M.D., noted that AST and ALT test results were 
mildly elevated.  The veteran denied any jaundice, rash, 
abdominal pain, nausea, vomiting, hematemesis, or melena.  On 
review of systems, the veteran had no fever and had variable 
appetite.  He denied any rashes or significant weight loss.  
On examination, the veteran did not appear to be in any 
distress or discomfort.  His weight was 223 pounds.  The 
abdomen was soft, not distended, and without tenderness.  
There was no hepatomegaly, and no skin rashes.  

A February 2006 report of gastroenterology follow-up shows 
that a liver biopsy showed very minimal hepatitis and almost 
no fibrosis.  The veteran was doing well at that time; and he 
denied any abdominal pain, nausea, vomiting, hematemesis, 
melena, jaundice, pruritus, rash, abdominal swelling, or 
weight loss, or other pertinent symptoms.  On review of 
systems, there was no fever, and the veteran had variable 
appetite.  There were no rashes of the skin.  There was no 
significant weight loss.  On examination, the veteran did not 
appear to be in any distress or discomfort.  His weight was 
227 pounds.  The abdomen was soft, not distended, and without 
tenderness.  There was no hepatomegaly, and no skin rashes.  

During a March 2006 VA examination, the veteran reported that 
he did not have symptoms of vomiting, hematemesis, or melena.  
He was not receiving current treatment for his hepatitis C.  
He had had two courses of Interferon Ribarivirin treatment 
which started in 1999, which was apparently ineffective.  The 
veteran reported that he sometimes had episodes of colic.  He 
had a cholecystectomy several years before for chronic 
cholecystitis, at which time he had had considerable 
abdominal pain. Most of this has cleared but he still had 
some residual upper abdominal pain, which the examiner opined 
was more likely related to that problem than to liver 
disease.

The veteran reported other complaints including vague 
symptoms of fatigue.  He stated that for the past several 
years he gets tired easily and gives out easily; and falls 
asleep easily.  He reported that he did not do any sort of 
physical fitness.  He feels depressed and there is weakness.  
The examiner opined that this could be all related to liver 
disease in that the veteran's liver disease is rather mild.  
The veteran reported that he did have symptoms of fatigue, 
weakness and malaise while he was taking the Interferon 
therapy, but a lot of this cleared after treatment with the 
Interferon.  The examiner stated that the veteran had a liver 
biopsy in the past six months, which showed findings that 
there was absent to minimal fibrosis; "very minimally 
active."

On examination, the veteran did not have hepatomegaly or 
splenomegaly.  There was no cutaneous evidence of liver 
disease such as palmar erythema or spidery angioma or 
gynecomastia.  The veteran's muscle strength was good and 
with no wasting.  The veteran had a right subcostal six inch 
cholecystectomy scar.  His weight was stable at 227 pounds.  

The examiner noted that the veteran did have true malaise, 
and that there was no anorexia.  The veteran's fatigue was 
rather vague and did not appear to be very pronounced.  There 
was no nausea or vomiting.  The veteran did have some 
arthralgias involving the knees and right upper quadrant 
pain.  Liver function testing in June 2005 showed a slight 
elevation in the ALT, which was 63 (upper limits of normal 
being 60).  All other liver function tests were normal 
including total proteins, albumin and bilirubin.  After 
examination, the report contains a diagnosis of hepatitis C 
with liver biopsy of minimal to absent fibrosis.  

Private treatment records include the report of an August 
2006 gastroenterology follow-up.  In that report, Dr. Patel 
noted that the veteran reported he was doing well at this 
time.  The veteran denied any jaundice, pruritus, rash, 
nausea, vomiting, hematemesis, melena, abdominal pain, fever, 
chills or weight loss.  He also denied any other pertinent 
symptoms.  On examination, the abdomen was soft, and not 
distended or tender.  There was no hepatomegaly.  

Recent VA treatment records show that in October 2006 the 
veteran was seen for a follow-up visit.  During that visit, 
the treatment provider noted findings of "no stigmata of 
liver disease." 

The transcript of a July 2007 Board hearing before the 
undersigned shows that the veteran testified that since 
service he has had worsening arthralgia in his joints, and 
that he gets tired often, and falls asleep a lot.  The 
veteran testified that his hepatitis C affects his mood, and 
that the main symptoms included joint pains, tiredness, and 
falling asleep.  He did not have symptoms of nausea, 
vomiting, or weight loss; and he was not taking any 
medication or receiving any treatment otherwise.  The 
veteran's representative presented the veteran's assertions 
that the veteran is not able to work in his chosen field of 
culinary arts as a chef because of his hepatitis C.

Based on the foregoing medical evidence and hearing 
testimony, the Board concludes that during the entire period 
of service connection, the disability picture of the 
veteran's hepatitis C is productive of no more than 
demonstrable liver damage with mild gastrointestinal 
disturbance; or alternatively, productive of no more than 
intermittent fatigue and malaise.  

In summary, during the period in which the hepatitis C is 
evaluated at a noncompensable level, prior to March 9, 2006, 
the record shows that in July 1999, the veteran reported 
during VA examination that he was having no symptomatology 
from the hepatitis C.  In private treatment records in 
December 2001, a treating physician described the condition 
as mild chronic hepatitis and mild fibrosis.  At that time 
there was no evidence found of hepatic decompensation or 
cirrhosis.   

Treatment records from December 2000 to October 2001 show 
that the veteran reported a few episodes of gastrointestinal 
symptoms, including loss of appetite (once), diarrhea 
(twice), and right upper quadrant abdominal pain (once).  He 
reported no episodes of vomiting or nausea.  

In private medical records dated in 2005 and 2006 (prior to 
March 9, 2006), the veteran basically denied associated 
symptoms, such as jaundice, abdominal pain, nausea, vomiting, 
hematemesis, melena, abdominal swelling, heartburn, 
dysphagia.  

After resolving any reasonable doubt remaining in favor of 
the veteran, and comparing the veteran's symptoms to the 
provisions of the rating schedule, the Board finds that for 
the above reasons, the criteria for a 10 percent rating are 
more nearly approximated for the period prior to March 9, 
2006.  See 38 C.F.R. §§  4.3, 4.7.  The competent medical 
evidence prior to that date shows that the disease is 
productive of demonstrable liver damage, with mild 
gastrointestinal disturbance so as to warrant a 10 percent 
rating under the previous rating criteria.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2001).  Accordingly, 
entitlement to a 10 percent schedular rating has been shown 
for the entire period service connection has been in effect.

The Board does not find, however, that the veteran's 
hepatitis C meets the criteria for an initial disability 
rating in excess of 10 percent at any time during the period 
service connection has been in effect.  The Board does not 
find that the disease is productive of the criteria required 
for the next higher rating of 30 percent under the previous 
version of pertinent rating criteria.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2001).  There is no medical evidence 
associating the disease with anxiety, or medical evidence 
that the disease has required dietary restriction or other 
therapeutic measures.  

Also, the evidence does not show that the disease meets 
criteria for the next higher 20 percent rating under the 
revised version.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2007).  There is no evidence of anorexia, or that the 
condition requires dietary restriction or continuous 
medication.  Further, there is no evidence of any 
incapacitating episode-a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician.  
  
During his July 2007 Board hearing, the veteran testified 
that his main symptoms included joint pains, tiredness, and 
falling asleep.  The veteran is competent to testify as to 
these symptoms, however, he is not competent to opine as to 
whether these symptoms are associated with his hepatitis C.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  These 
statements must be considered with the clinical evidence of 
record which does not show any significant problems with 
joint pains associated with the veteran's hepatitis C.  
Moreover, to the extent there has been any joint pains, there 
is no evidence this or other symptoms resulted in any 
incapacitating episodes.

During the most recent VA examination in March 2006, the 
examiner found that the veteran did have malaise, fatigue 
that did not seem to be pronounced, and some arthralgias; but 
no anorexia, and again, there is no evidence that any of the 
symptoms resulted in any incapacitating episodes.  Most 
recently, private and VA treatment records in August and 
October 2006, respectively, show generally that the veteran 
had no pertinent symptoms or stigmata of liver disease.  

Based on the foregoing, the Board concludes that the 
veteran's hepatitis C is manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for a 
10 percent disability rating, and no more, under either the 
old or new criteria, for the entire period of service 
connection.  See 38 C.F.R. § 4.7; Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

Accordingly, a 10 percent disability rating is warranted from 
October 19, 1998 to March 8, 2006; and the preponderance of 
the evidence is against the claim beyond that grant.  
Therefore, the claim for a rating higher than 10 percent must 
be denied for any period from the date service connection 
became effective.

Lastly, the clinical presentation of the veteran's hepatitis 
C is neither unusual nor exceptional as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).  In making this determination, 
the Board is cognizant of the veteran's stated occupational 
desire to work as a chef, and the effect of his hepatitis C 
on that goal.  Clearly, due to the chronic nature of the 
disability, interference with his employment is foreseeable.  
However, the record evidence does not reflect frequent 
periods of hospitalization because of the service-connected 
disability, or interference with employment in general to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  

Thus, the record does not present an exceptional case in 
which the ratings assigned under the applicable diagnostic 
codes are found to be inadequate.  See Moyer v. Derwinski, 1 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1994) (the disability rating, itself, is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996).








	(CONTINUED ON NEXT PAGE)

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial schedular 10 percent disability 
rating for hepatitis C is granted from October 19, 1998 to 
March 8, 2006.

Entitlement to an initial schedular rating in excess of 10 
percent for hepatitis C is denied.




____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


